 424DECISIONSOF NATIONALLABOR RELATIONS BOARDMetaframe Pacific CorporationandMillmen & In-dustrial CarpentersLocal 262, AFL-CIO,UnitedBrotherhood of Carpenters and Joiners of Amer-ica. Case 20-CA-4587May 15, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn February 28, 1968, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the com-plaint and recommended that they be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.The General Counsel then filed cross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Metaframe PacificCorporation,Mountain View, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.''The telephone number for Region 20 appearing at the bottom of thenotice attached to the Trial Examiner's Decision is amended to readTelephone 415-556-3197TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matterwas heard at San Jose, California, on December 6and 7, 1967. The complaint, issued September 21and based upon a charge filed June 28, 1967, byMillmen& IndustrialCarpentersLocal262,AFL-CIO, United Brotherhood of Carpenters andJoiners of America, herein called the Union, allegesthatRespondent, Metaframe Pacific Corporation,had engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act. Briefs havebeen filed by the parties. Ruling having beenreserved on Respondent's motions to dismiss, theyare disposed of consistent with the findings madebelow.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSMetaframe Pacific Corporation is a corporationmaintaining an office and plant at Mountain View,California, where it is engaged in the nonretail saleof pet supplies. It annually sells and ships merchan-disevalued in excess of $50,000 directly tocustomers located outside the State of California. Ifind that the operations of Respondent affect com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDMillmen&IndustrialCarpentersLocal 262,AFL-CIO, United Brotherhood of Carpenters andJoiners of America, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESEarly in April 1967, the Union commenced or-ganizational activities among the 18 to 20 em-ployees of Respondent Cards were distributed andcollected by employee James Bennett and recogni-tion was requested in a wire received by Respon-dent on April 17. A petition for an election wasfiled on April 18, an election directed on June 13and, the charge in the instant matter having beenfiled, the election was duly postponed on June 28.The complaint alleges that between April andJune 1967 Respondent engaged in conduct viola-tive of Section 8(a)(1) of the Act by acts of inter-rogation, surveillance of union activities and threatsof reprisals; an additional allegation of interroga-tion in September was added at the hearing. All ofthe foregoing is attributed to Plant Manager AntonSchmidt, except for a speech made to the assem-171 NLRB No. 57 METAFRAMEPACIFIC CORY.bled employees on June 27 by Vice PresidentSeymour Bergen.The case for the General Counsel was presentedby employees JamesBennett,Jimmie Lee, JosephFedde, and by former employee Earl Abel. Thetestimony of Bennett does not lend itself to preciseportrayal because of his memory failure and nerv-ousness on the witness stand; however, it is in sub-stance as follows.On April 20, 1967,Bennettasked Schmidt forpermission to leave early to attend court in connec-tion with a legal proceeding wherein he sought tobecome the guardian of his sister. Schmidt wasfamiliar with this action because he had signed afinancial responsibility form in 1966 for Bennett inthe matter.Bennetttestified that Schmidt replied to hisrequest by saying, "Tell me what they say."Bennettasked whom he meant and Schmidt replied, "Youcan't fool me."Bennettexhibited the court orderwhich Schmidt read and Schmidt then approved hisdeparture.Bennettlater reported to Schmidt thateverything had progressed favorably at the hearing.Schmidt testified thatBennetthad discussed hisguardianship problem as well as other personalproblems with him from time to time. On this par-ticular occasion, Bennett informed Schmidt abouthis scheduled court appearance. Schmidt askedBennett to advise him what happened at court andthe latter did so upon his return. Schmidt admittedknowing of the Union at the time, having receivedthe demand for recognition on April 17.Both versions agree that there was no referenceto the Union and it is undisputed that the court ap-pearance was set for that day, that Schmidt waspersonally involved in the guardianship proceeding,and that he asked Bennett to keep him posted. I be-lieve, even on the face of Bennett's testimony, thatitwould be stretching matters to read a coercivethrust into the purported reference to Bennett fool-ing Schmidt. I therefore make no finding adverse toRespondent based upon this incident.Around the first of May, according to Bennett,Schmidt told him that he knew Bennett was nerv-ous and that he wanted him to know that he didnot have to worry about the loss of his job whetheror not the Union entered the plant.' Schmidt al-legedly told Bennett that the reason he had notreceived a raise was because he had previously an-nounced his intention to move to Arizona, althoughSchmidt realized that he was worth more money.Bennett admittedly had announced this intention toSchmidt once or twice during 1967. Bennetttestifiedhe received raises in January and June1967; he also received a third raise in August.Schmidt recalled a talk prior to the election at atime whenBennettwas visibly nervous. On this oc-casion, he toldBennettthat he had a job union or425no union and that he would have enjoyed a raise 2months earlier had he not disclosed his intention toleave for Arizona. And Bennett admittedly had leftthe employ of Respondent in 1965 for a period of 4months. Here as well, I see nothing coercive inSchmidt's remarks which do not contain a threat ofreprisal or a promise of benefit. Cf.N.L.R.B. v.TRW-Semiconductors, Inc.,385 F.2d 753 (C.A.9).Bennett was asked if management ever discusseda pay raise with him. He testified that he did not re-member, that there was such a conversation con-cerning the Union and,again,that he did not re-member. After being refreshed by his affidavit, hetestified that Schmidt told him on May 3 that he didnot want to give him a raise at that time because "ifthe Unioncame in,he would have to pay me moremoney." Schmidt, in turn, testified that he had butone talk with Bennett about the Union and that thiswas the one described above, taking place aroundthe first of May.Finally, Bennett testified that on September 20Schmidt told him that he had to talk with him butdid not want to be quoted because it might get himinto difficulty. Bennett agreed not to quote him. Hethenasked Bennett if he knew "what was going onwith the Union." Bennett replied that he did notknow. Schmidt then stated that he would like topay Bennett more money but could -not just then.Bennett,at this point, was asked if Schmidt gave areason for this nonpayment and replied, "Becauseof a Union." As previously found, Bennett hadreceived a raise in August. Schmidt testified that hewas well aware that Bennett had passed cards andthat he therefore ignored him, except for the oneadmitted talk.Isuppose that a statement that a raise could notbe paid in an organizational context is protectedbecause payment thereof could support a chargethat it constituted bribery to resist unionization. Bethat as it may, Bennett had just received a raise andSchmidt knew that a Board investigator was work-ing on thecase. In view of the foregoing considera-tions;theunsatisfactorynatureofBennett'stestimony and demeanor described above; and theprobabilities of the situation, I credit Schmidt as tothe foregoing conversations and make no findingsadverse to Respondent based thereon.Jimmie Lee attends a local junior college and is aregularpart-time employee. Lee, not a reticent wit-ness,testified that he discussed the Union withSchmidt on a number of occasions. About 2 weeksafter the filing of the representation petition,Schmidt asked Lee why it was that Bennett wasbringing the Union into the shop "since I am givingall these benefits to him" and, further, that he hadhelped out Lee in many ways.InMay Schmidt approached Lee and told himthat he was aware Lee had not signed a union card.IWhile Schmidttestified at one pointthatBennettwas a good worker,Bennettdid receivea warningon April19 for tellinganother employee towrap and put throughscratchedand unsellable merchandise 426DECISIONSOF NATIONALLABOR RELATIONS BOARDLee responded that he had not because he was notso stupid as to sign one. Lee testified further that Ior 2 weeks before the election Schmidt asked if hehad signed a card, whether he knew the identity ofany other signers, and if so to name them. Leeresponded that he could not supply these names.Lee also testified that he introduced the topic ofthe Union on other occasions to Schmidt, the firstbeing after Schmidt had commented on Bennett'sunionactivities. Lee claimed that he did so becausehe, Lee, wanted to further his knowledge of theUnion and wished to hear the side of management.He alsorecalled talking with Schmidt after receiv-ing some union literature.On still another occasion,he expressed to Schmidt his reservations about join-ing the Union.Schmidt denied ever initiating a discussion withLee about the Union. He claimed that Lee had ap-proached him several times and raised the topic,the first time was a day or two after receipt of theUnion's demand forrecognition.Schmidt thenmentioned receipt of the wire and Lee replied thathe knew about thisbecause Bennett had passed outthe cards, that Lee had received one, and that hehad not signed. Schmidt then asked howBennettcould do this to him.Several days later, Lee volunteered that the menwere going fishing over the weekend so that theycould meet and talk. Still later, Lee volunteeredthat he was in contact with Boardpersonnel. Inshort, any time thatsomethinghappened in the or-ganizational campaign, Lee came to Schmidt andvolunteered this information. Indeed, he had doneso as recently as the previous week, filling inSchmidt on his appearance herein.While I do notgo asfar as Respondent, whichterms Lee an agent provocateur, the fact is that Leeadmitted he had initiated discussions with Schmidtconcerning the Union ona numberof occasionsand that, "If you mean that if I lead him by askinghim questions,Iguessthat is so [sic]." On thisposture of ostensibleentrapment,Ido not rely onthe testimony of Lee. I therefore credit Schmidt.Joseph Fedde testified concerning three talkswith Schmidt. In May Schmidt asked if he hadsigned a card and Fedde replied that he had not.Schmidt then asked if he knew the names of anyother card signers and Fedde again replied in thenegative. In June Schmidt stated to Fedde that hedid not understand why Bennett wanted to start aunion because if the Union did come in, he,Schmidt, would not sign a contract and could shipineverything fromNew York.' In mid-JuneSchmidt again asked Fedde to find out the names ofcard signers in the plant. Fedde agreed to do so butnever honored the request.Respondent attempted vigorously to shake thetestimony of Fedde as to the alleged threat to closetheplant,but Fedde ultimately reaffirmed histestimony as to this.While Fedde admitted thatSchmidt had told him he had nothing to worryabout if he joined the Union, he stressed that thiswas stated on a separate occasion.Schmidt denied ever asking Fedde if he hadsigned a card because he assumed that the em-ployees had done so. As for the threat to shut theplant, a truckload had come in from the East forthe first time with a load of finished aquariumsrather than parts and Fedde commented thatRespondent could close the plant and ship inmerchandise from the East. Schmidt merelyshrugged his shoulders and did not respond.Fedde impressed me quite favorably as a clearand forthright witness and his testimony hangstogether well. And, if Respondent is credited, it at-tributes to Fedde a suggestion that the plant beclosed and production obs eliminated, a moveclearly against his own self-interest.Respondent contends that Fedde was not impar-tial because it had twice promoted him to the postof shipping clerk and, on each occasion, had founditnecessary to return him to his former postbecause he was unable to handlethe assignment.But I note that on each occasion Fedde received apay raise which he retained upon his return to hisformer post. This lends itself at least equally to theargument that Fedde was favorably disposed toRespondent. I credit the testimony of Fedde herein.Earl Abel worked for Respondent from Januaryto August 10, 1967. Late in May or early in June,Abel, learning that Schmidt was leaving for Europefor 3 weeks, asked for a raise. Schmidt replied thathe would have given him a raise long before andthat Abel knew why he had not received one. Abelasked if it was because he had achieved his produc-tion quota and Schmidt replied in the negative.Abel asked if it was because of his poor attendancerecord and Schmidt replied similarly. Abel pressedfor the reason and Schmidt, according to Abel,asked if he knew anything about the Union; Abelreplied that he did not.Schmidt then stated that he could not give him araise "untilafter the Union business had been set-tled," but that if it dragged out too long he wouldmake the raise retroactive. Abel claimed, however,that he receive a raise while Schmidt was on his tripand that he was informed thereof by Bergen.Respondent's records disclose that Abel receivedraisesonMarch 1,May 10, and August 9.Schmidt's trip lasted from April 21 through May]I.According to Schmidt, Abel asked for a raise onApril 21, Schmidt's last day in the office before thetrip.Schmidt replied that Abel had recently beengiven a raise, reminded him of the union demandfor recognition and said that if he gave him a raiseRespondent has another and much larger plant in New Jersey near NewYork and twice a month will ship parts to the Mountain View plant On oc-casion, because of overproduction, it ships in completed aquariums METAFRAME PACIFIC CORP.at that time it would appear as though he were at-temptingto bribe him. He added that he neededsome timeto check into the matter. Upon hisreturnon May 11, and having checked into it, heordered the raise effective as of the previous weekendingMay 10; Respondent's records supportSchmidt in this area.Actually, Abel's testimony corroborates that ofSchmidt herein.In essence,both agree that Abelasked for araise andwas told that Respondentcould not doso in anelection context, a reasonablyaccurateprediction;ultimately, the raisewasgranted.The General Counsel's position perforce isthatwhileRespondentwith impunity couldwithholda raise inan organizational context, andso state, sucha statementis coercive if the raise isultimatelygranted; this I find untenable. I make noadverse findings based upon this episode.On the day before the election,Bergenspoke tohis assembledemployees. The speech was recordedby a stenographerand is inevidence. Several wit-nessesfor the General Counsel testified as to his re-marks andtheir testimony in no way detracts fromor adds to the reporter's copy of the speech whichis summarized below.Bergenadverted to the presence of a stenog-rapher. He pointed out that while the Union couldmakepromises of benefits, these were contingentupon businessconditions and upon agreement withRespondent.He pointed out that in the past,without paying dues, they had received pay raisesand year-round take-home pay and had not suf-fered layoffs. He drew attention to recently addedbenefits, explainingthat these were the things aunioncustomarily promised and that the employeeshad received them without a union and withoutpayment of dues. He pointed to existing holidayand vacation privileges. He stressed that, contraryto the Unions claim that a written contract wasdesirable, it was the integrity of the parties that wasvital.Bergensuggestedthattheyconsiderthebackground of the Union and, particularly, aformer International president. He pointed to cer-tainfindings by the McClellan committee of theUnitedStatesSenate concerning misuse of funds bythe international and two other locals. He summedup by telling them that Respondent believed theydid not need a union and recommended that theyvote against it.This speech can be disposed of rapidly. It con-tainsno promises of benefit or threats of reprisaland nothing other than the expression of opinions.While raking up ancientmattersnot involving thislocalmight be deemed "dirty pool," I fail to seehow this removes the speech from the protection ofSection 8(c) of the Act.Ifind that by questioning Fedde whether he hadsigned a union card,askinghim on two occasions to427divulge the names of other card signers, announc-ing that Respondent would not sign a contract inthe event of unionization,and by threatening toshipmerchandise from its Eastern plant if theCalifornia plant was organized,'Respondent hasengaged in conduct violative of Section 8(a)(1) ofthe Act.In all other respects, I find that Respon-dent has not engaged in unfair labor practices.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices, I shall recommend that itcease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Metaframe Pacific Corporation is an em-ployer within the meaning of Section 2(2) of theAct.2.Millmen & Industrial Carpenters Local 262,AFL-CIO, United Brotherhood of Carpenters andJoiners of America is a labor organization withinthe meaning of Section 2(5) of the Act.3.By questioning an employee whether he hadsigned a union card, asking an employee to divulgethe names of other cardsigners,announcing that itwould not sign a contract in the event of unioniza-tion, and by threatening to eliminate productionobs if organized, Respondent has engaged in unfairl alabor practiceswithin themeaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.5.Respondent has not otherwise engaged in un-fair labor practices.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase,itisrecommended thatRespondent,' I find that this last threat amounts in reality to a threat to eliminateproduction if not all jobs in the California plant 428DECISIONSOF NATIONALLABOR RELATIONS BOARDMetaframe Pacific Corporation, Mountain View,California, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Questioning employees whether they hadsigned union cards, asking employees to divulge thenames of other card signers, threatening not to signa contract in the event of unionization, andthreatening to eliminate production jobs if organized.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to self-organization, to formlabor organizations, to join or assist Millmen & In-dustrialCarpenters Local 262, AFL-CIO, UnitedBrotherhood of Carpenters and Joiners of America,or any other labororganization, to bargain collec-tively through representatives of their own choos-ing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such ac-tivities, except to the extent that such right may beaffected by an agreement requring membership in alabor organization, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post at its plant in Mountain View, Califor-nia, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 20,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT question employees whetherthey have signed union cards, ask employees todivulge the names of other card signers,threaten not to sign a contract in the event ofunionization, or threaten to eliminate produc-tion jobs if organized.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to formlabor organizations, to join or assist Millmen &IndustrialCarpenters Local 262, AFL-CIO,United Brotherhood of Carpenters and Joinersof America, or any other labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collectivebargainingor other mutual aid or protection, and torefrain from any or all such activities, except tothe extent that such right may be affected byan agreement requiring membership in a labororganization, as authorized in Section 8(a)(3)of the Act.METAFRAME PACIFICCORPORATION(Employer)DatedBy(Representative) (Title)4 In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "5In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue,SanFrancisco,California94102,Telephone 415-556-0335.